It gives me great pleasure to congratulate His Excellency Mr. Miroslav Lajčák on assuming the presidency of the General Assembly at its seventy-second session. We wish him every success in his mandate. I also wish to express my appreciation to His Excellency Mr. Peter Thomson for his valuable efforts in managing the affairs of the General Assembly during the seventy-first session. I also take this opportunity to commend the efforts of His Excellency Secretary-General António Guterres to strengthen the role of the United Nations.
Maintaining regional and international peace and security is a priority in the foreign policy of the State of Qatar, which bases its principles and objectives on the Charter of the United Nations and the rules of international law. It calls for constructive cooperation among States, mutual respect and non-interference in internal affairs, as well as good-neighbourliness and the promotion of peaceful coexistence, while pursuing peaceful means to settle disputes.
The issue of settling disputes by peaceful means is still being addressed as an episodic and non-binding proposal. Perhaps the time has come to impose dialogue and negotiation as a basis for resolving disputes by concluding an international convention on settling disputes between States by peaceful means.
In that context, and after major events such as the Second World War, Rwanda and Burundi and the Balkan conflicts in the past century, the danger of the impunity of perpetrators of crimes against humanity and crimes of genocide has returned to threaten humankind by becoming the rule rather than the exception, because international legitimacy is subjected to political pressure, the interests of parties and the dictation of force on the ground, which maintain that the law of force is able to supersede the force of law.
In our view, major Powers should not range between two extremes: the direct occupation of countries to impose the occupier’s will and policy, or standing idly by as an observer who does nothing with regard to wars of genocide and crimes against humanity perpetrated by fascist, despotic regimes, or to continuous repression by an occupying State of the people under occupation.
Lately there has been a growing sense that people under repression face their fate alone, as if the international arena were governed by the law of the jungle and the countries under threat had to stand on their own through help from their alliances and relations, in the absence of a system to implement the provisions of international law and binding conventions and charters.
We commend the President for the theme chosen for this session, that is, “Focusing on people: Striving for peace and a decent life for all on a sustainable planet”. In that context, I call upon the Government of the Republic of the Union of Myanmar and the international community to assume their legal and moral responsibility and take the measures necessary to stop the violence against the Rohingya minority, provide them with protection, repatriate the displaced to their homeland, prevent sectarian or ethnic discrimination against them and ensure that they have their full legitimate rights as full-fledged citizens. We urge all States to provide humanitarian assistance to the Rohingya.
Every time I stand here, I speak in favour of constructive international cooperation, just peace and the rights of peoples under occupation, those who are subjected to crimes against humanity and those who are under siege. This time I stand here while my country and my people are subjected to a continuing and unjust blockade, imposed since 5 June by our neighbouring countries. The blockade involves all aspects of life, including intervention by those countries to sever family ties. At the moment Qatar is successfully managing its life — its economy, development plans and its outreach to the wider world — thanks to sea and air routes that those countries do not control.
The blockade was imposed abruptly and without warning, prompting Qataris to consider it as a kind of betrayal. It seems that those who planned and implemented it had envisaged that their action would cause a shocking and direct impact that would bring the State of Qatar to its knees and cause it to capitulate to a total guardianship imposed upon it.
What is worse, those who schemed for the blockade found it necessary to rely on fabricated quotes attributed to me, which they posted on the Qatar News Agency website after hacking it. The controlled media of those countries were ready to launch an all-out campaign of incitement, prepared in advance, in which all values, morals and norms were breached, while a torrent of lies infringed upon the truth. Funds are still being spent unsparingly on the machine faking news and disseminating fabrications in the hope of fooling people by distorting the truth with plain lies.
Despite the exposure of the hacking and falsification of quotes by the Amir of a sovereign State, the blockading countries did not back down or apologize for lying, but rather intensified their campaign, in the hope that the blockade would cause a cumulative effect on the economy and the society of my country, after it failed to have any direct impact. The perpetrators of the hacking and the falsified quotes have committed an assault against a sovereign State. The crime was deliberately committed for political aims and was followed by a list of political declarations, which contravene sovereignty. They caused worldwide astonishment.
This disgraceful act has once again raised international questions about digital security, cybercrime and electronic piracy. It has also revealed the anxiety in many public and official circles around the world over the absence of clear-cut international legislation and institutions to govern this dangerous and vital field, or to punish the perpetrators of transnational crimes. It is high time to take steps in this regard. We are ready to mobilize our potential to serve in such a joint effort.
The countries that imposed the unjust blockade on Qatar have intervened in the internal affairs of the State by putting pressure on the citizens through food, medicine and family ties, with a view to forcing them to change their political affiliation so as to destabilize a sovereign country. Is this not one of the definitions of terrorism?
This illegal blockade was not confined to the economic field and to breaching the World Trade Organization agreement, but went beyond that to violate human rights conventions by arbitrary measures that have caused social and religious harm to thousands of citizens and residents of the countries of the Gulf Cooperation Council by violating the basic human rights to work, education and the freedom of movement and the right to private property.
However, things did not stop at that point, as the blockading countries went on to persecute their own citizens on their own territories and to impose penalties of imprisonment and fines on them for the mere expression of their sympathy with the State of Qatar, even on social media. That was unprecedented, and it violates the human rights conventions and agreements that guarantee the right to the freedom of opinion and expression.
There are countries that not only attack a neighbouring country so as to dictate its foreign policy and media policy, but also believe that having a lot of money qualifies them to put pressure on other countries and blackmail them to participate in their aggression, while they are supposed to be held accountable internationally for what they have committed.
The countries that imposed the blockade on the State of Qatar are interfering in the internal affairs of many countries and accuse all those who oppose them, domestically or abroad, of terrorism. Thus they are harming the war on terror, while at the same time opposing reform and supporting the tyrannical regimes in our region, in whose prisons terrorists are born.
We were not alone in being taken by surprise by the imposition of the blockade, as many countries whose leaders have questioned its motives and reasons were also surprised. The blockading countries have promised all those who asked them about the reasons for the blockade to provide them with evidence of their absurd anti-Qatar allegations and fabrications, which keep changing according to the identity of the person being asked. Everyone is still waiting for evidence, which has not arrived and will not arrive — because it does not exist. On the contrary, those allegations contradict the considerable evidence about Qatar’s contribution to the fight against terrorism, which is recognized by the entire international community.
The State of Qatar has fought terrorism, and the entire international community bears witness to that.
It is still fighting terrorism and will continue to do so. It stands in the camp of those who are fighting by security means and believes that it is necessary to fight terrorism ideologically as well. Qatar goes beyond that to participate in drying up its sources by providing education to 7 million children around the world, so that they do not fall prey to ignorance and radical ideas.
We have refused to yield to dictation by pressure and blockade, and our people will not be satisfied with anything less. At the same time, we have taken an open attitude towards dialogue without dictation and have expressed our readiness to resolve differences through compromises based on common undertakings. Resolving conflicts by peaceful means is one of the priorities of our foreign policy. I renew here the call for an unconditional dialogue based on mutual respect for sovereignty. I highly value the sincere and appreciated mediation that the State of Qatar has supported since the beginning of the crisis, which was initiated by my brother, His Highness Sheikh Sabah Al-Ahmad Al-Jaber Al-Sabah, Amir of the sisterly State of Kuwait. I also thank all the countries that have supported this mediation.
Allow me on this occasion to express here my pride in my Qatari people, along with the multinational and multicultural residents of Qatar. The people have withstood the conditions of siege, rejected dictation with resolve and pride, insisted on the independence of Qatar’s sovereign decision and strengthened its unity and solidarity, while maintaining their refined manners and their progress despite the fierceness of the campaign launched against them and their country.
I reiterate my thanks to the sisterly and friendly countries that recognize the significance of respecting the sovereignty of States and the rule of international law, while also appreciating their stance of remaining supportive of the Qatari people during this crisis.
Terrorism and extremism are among the most serious challenges facing the world. Countering them requires us all to carry out concerted action against terrorist organizations and their extremist ideology, in order to maintain security for humankind and stability for the world. Governments worldwide have no choice but to cooperate in dealing with the threat of terrorism as a security issue, but halting the spread of terrorism and extremism can be achieved by addressing its social, political and cultural root causes. We must also be careful not to use the fight against terrorism as an umbrella to cover reprisals or the shelling of civilians.
The fight against terrorism and extremism was and will continue to be a top priority. That is affirmed by the effective participation of the State of Qatar in regional and international efforts to implement the measures included in the United Nations Global Counter-Terrorism Strategy, adopted in 2006, and all the Security Council resolutions and measures related to countering terrorism and its financing.
We have also participated in international coalitions and regional organizations and nurtured bilateral relations with the United States of America and many countries of the world. The State of Qatar will continue its regional and international efforts in this regard and will develop them further.
While reaffirming our condemnation of all forms of extremism and terrorism, we reject the tackling of this phenomenon using double standards, according to the identity of the perpetrators, or linking terrorism with a particular religion, race, civilization, culture or society.
The issues facing the Middle East continue to pose the greatest threat to international peace and security due to the vital importance of that region to the world. Israel still stands in the way of achieving a lasting, just and comprehensive peace and rejects the Arab Peace Initiative. The Israeli Government maintains its intransigent approach and strategy to create facts on the ground through expanding settlement construction in the occupied territories, Judaizing Jerusalem and restricting the performance of religious rituals in the Al-Aqsa Mosque, which is a serious, provocative act. It also continues to impose its blockade on the Gaza Strip.
The international community must give high priority to the resumption of peace negotiations on the basis of ending the Israeli occupation of the Arab territories within a specified time frame, and to reaching a just, comprehensive and vital settlement, in accordance with the two-State solution, agreed upon by the international community and based on the resolutions of international legitimacy and the Arab Peace Initiative. A settlement will be achieved only through the establishment of an independent Palestinian State on the basis of the 1967 borders, with Jerusalem as its capital. I renew my appeal to my Palestinian brothers to achieve national reconciliation, consolidate their positions and speak with one voice when confronting the dangers and challenges facing the Palestinian question on the future of the Palestinian people.
The international community is unable to find a solution to the Syrian crisis despite its consequences and serious repercussions for the region and the world. Political efforts continue to falter due to conflicting international and regional interests, which serve to protect those against whom we are supposed to stand united. The international community has relinquished its legal and moral responsibilities, including the implementation of its decisions, and has succumbed to the logic of force. What is required is serious work to reach a political solution to the Syrian crisis in a way that meets the aspirations of the Syrian people to justice, dignity and freedom, and to maintain the unity and sovereignty of Syria, in accordance with the decisions of the Geneva I Conference on Syria. Qatar will spare no effort in providing support and assistance to alleviate the humanitarian suffering of our Syrian brothers and to implement our humanitarian pledges within the framework of the United Nations.
The international community has given up the task of protecting civilians. Will it also hesitate to find war criminals accountable? Their impunity will have dire consequences for the situation in Syria and the region, and would affect the behaviour of future dictatorships towards their peoples in the absence of any deterrent.
Turning to the Libyan question, Libya’s national consensus, which would preserve its unity, sovereignty and social fabric and restore its stability, could be achieved by means of combining domestic and international efforts. We must all intensify our efforts and support the Government of National Accord, which has been established with the support of the United Nations, in its effort to restore stability and to counter terrorism and its grave consequences. The State of Qatar has supported international mediation efforts and will support them in future in order to meet the aspirations of the Libyan people.
Concerning the fraternal country of Iraq, we support the efforts of the Iraqi Government to achieve security, stability and the unity of the territory and people of Iraq. We commend the achievements of the Iraqi people in their fight against terrorism. We reaffirm our support to promote their victory by helping the people of Iraq to realize their aspirations for equality among all its citizens and to restore Iraq’s role at the regional and international levels.
Concerning Yemen, we affirm the importance of maintaining Yemen’s unity, security and stability and ending the state of infighting and war, while adopting dialogue, a political solution and national reconciliation as a basis for ending this crisis and implementing Security Council resolution 2216 (2015). We call on the international community to facilitate the access of humanitarian assistance to various Yemeni regions. The State of Qatar supports the efforts of the United Nations Special Envoy for Yemen to end the crisis and realize the aspirations of the brotherly Yemeni people to attain unity, security and stability.
In order to achieve security and stability in the Gulf region, we reiterate the call that we have made before from this rostrum for a constructive dialogue between the Gulf Cooperation Council countries and Iran on the basis of common interests, the principle of good-neighbourliness, respect for State sovereignty and non-interference in the internal affairs of other States.
In the framework of international efforts to address humanitarian crises, the State of Qatar continues to contribute to the international response to the growing humanitarian needs of the world at large. We have increased our financial contributions to the United Nations Office for the Coordination of Humanitarian Affairs (OCHA) so as to enable the Organization to implement its programmes and provide humanitarian relief to those in need worldwide.
The State of Qatar ranks third on the list of major donors to OCHA in 2017. We continue to provide support to countries facing challenges in implementing their development plans. It is worth mentioning here that the State of Qatar ranked first in the Arab world and 33rd in the world in the field of human development. This proves the effectiveness of our humanitarian and development policy. We look forward to achieving the Sustainable Development Goals, which we all have committed to achieve.
In conclusion, we reiterate that the State of Qatar will spare no effort in strengthening the role of the United Nations and and efforts to achieve what the international community seeks, bringing peace and security and promoting human rights and advancing development. Qatar will remain, as is always the case, a safe haven for the oppressed, and we will continue its mediation efforts to find just solutions in conflict zones.